Welles, Justice.
The motion must be denied. The ■ parties sought to be held in coritempt are not parties to the action. This, in my judgment, is fatal. (1 Maddock's Ch. Prac. 175, 3d Land. ed., p. 175, and cases there cited.)
Independent of the former practice of the court of chancery, I think it is plainly to be inferred from the Code that an injunction order can only go against a party to the action. (§§ 218, 219.)
Again, the papers Upon which this motion is founded are insufficient. None of the parties against whom the plaintiffs ask to have the attachment issued have been served with the affidavit upon which it was allowed. (Penfield agt. White, 8 How. Pr. R. 87.)
With regard to Le Grand Jennings, there is this further difficulty, that the original injunction order was not shown to him. It only appears that a copy was served, with a notice that it was such copy. This is not sufficient. (Coddington agt. Webb, 4 Sand. Sup. C. R. 639.)
And with respect to Hiram Barber, there is the still further difficulty, that it is not shown that any sort of service' of the injunction, either by showing the original or delivering a copy, has been made on him.'